DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotaro (WO – 2018/074280 A1, from IDS, Examiner disclosed English machined translation of Description) and further in view of DE-2614298, (Examiner disclosed English machined translation of Description).
As per claim 1, Shotaro discloses Eddy Current Rail Brake comprising:
a row of magnets (magnet array 11, Fig: 3B, 6) that includes a plurality of permanent magnets (permanent magnet 11a, Fig: 3B and 6) that are arranged in a traveling direction of the railroad car (Fig: 3a);
a supporting member (13, Fig: 3B, 6) to which the row of magnets is mounted, the supporting member having magnetism (Fig: 3a, 6);
a case (Cylindrical member 21, [0037], Fig: 7) that houses the row of magnets and the supporting member (Fig: 7), the case including a bottom portion that faces the row of magnets and is non-magnetic (Fig: 7).

Therefore, Shotaro lacks the lifting device that raises and lowers the supporting member (Shotaro invention disclosed that row of magnets rotate 90 degree).
DE-2614298 discloses similar Suspension Linear Eddy Current Brake Slide Guide Connect Carry Bogie Frame and further teach a lifting device (8, Fig: 1-2) that raises and lowers the supporting member inside the case (Fig: 1-2) while the row of magnets is kept facing the bottom portion (Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilized the lifting device that raises and lowers the supporting member as taught by DE – 2614298 for the brake device of the Shotaro to provide positive and quickly braked the rail car.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose wherein the lifting device raises and lowers the case (Claim 2). Claims 3-6 depend on claim 2.

Conclusion

A: Schmied et al. (US – 2004/0079597 A1),
B: Baermann (US – 3,723,795 A), and
C: Steinmetz et al. (US – 4,484,666).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SAN M AUNG/Examiner, Art Unit 3657    
                                                                                                                                                                                                    /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657